Drawings
The drawings were received on 10/27/2021.  These drawings are acceptable.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a linkage (200, 300, 400) extending between an actuator (130) and a valve (124) in a turbocharger (100), the linkage (200, 300, 400) comprising: a first member (202, 302, 402), comprising: a first member first end (206, 306, 406); a first member second end (208, 308, 408); and a first member body (214, 314, 414) extending between the first member first end (206, 306, 406) and the first member second end (208, 308, 408); and a second member (204, 304, 404), comprising: a second member first end (210,310,410); a second member second end (212, 312, 412); a second member body (216, 316, 416) extending between the second member first end (210, 310, 410) and the second member second end (212, 312, 412); wherein the first member (202, 302, 402) and the second member (204, 304, 404) are translatable along and rotatable about spaced pivots such that the first member (202, 302, 402) and the second member (204, 304, 404) may move toward and away from one another; wherein translation of the first member (202, 302, 402) or the second member (204, 304, 404) toward the other of the first member (202, 302, 402) and the second member (204, 304, 404) compresses the first member body (214, 314, 414) and the second member body (216, 316, 416); and wherein translation of the first member (202, 302, 402) or the second member (204, 304, 404) away from the other of the first member (202, 302, 402) and the second member (204, 304, 404) creates a gap between the first member body (214, 314, 414) and the second member body (216, 316, 416), as required by claim 1; and a linkage (400) extending between an actuator (130) and a valve (124) in a turbocharger (100), the linkage (200, 300, 400) comprising: a first member (202, 302, 402), comprising: a first member first end (206, 306, 406), a first member second end (208, 308, 408), and a first member body (214, 314, 414) extending between the first member first end (206, 306, 406) and the first member second end (208, 308, 408), and a second member (204, 304, 404), comprising: a second member first end (210,310,410), a second member second end (212, 312, 412); a 
Martens et al. (DE 102010040986 A1), Stilgenbauer et al. (U.S. P.G. Publication No. 2014/0169946 A1), Erdogan (U.S. P.G. Publication No. 2013/0069335 A1), Haas et al. (DE 102010010665 A1), and Nakasato (U.S. P.G Publication No. 2015/0130159 A1) do not, individually or in combination, disclose or render obvious the claim combination comprising, the first member and the second member being translatable along and rotatable about spaced pivots such that the first member and the second member may move toward and away from one another; and the linkage comprising a first member, second member, and a third member first end spaced from the second member first end and pivotably coupled to the actuator by the first pin; a third member second end spaced from the second member second end and pivotably coupled to the valve by the second pin; and a third member body planarly extending between the third member first end and the third member second end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  
The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656